DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Preliminary Amendment filed 12/14/2020. 
The status of the Claims is as follows:
Claims 1-8 have been amended;
Claims 1-8 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 was filed after the mailing date of the Application on 12/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, actuating device in claims 1-3 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the following limitations:
	“manually propelled wrapping machine moveable by an operator around a load to wrap the latter with a film”

It is unclear to what structure “the latter” refers. 

Claim 1 recites the following limitations: 
	“manually propelled wrapping machine moveable by an operator around a load …a first sensor device associated with at least one wheel of said plurality of wheels for detecting and measuring a rotation speed of said wheel…a control unit for receiving a signal related to said rotation speed from said first sensor device and calculating an advancing speed of said carriage along said wrapping path…”

It is unclear how the control unit calculates the advancing speed of the carriage if the sensor detects the rotation speed of the wheel. Since the carriage is manually propelled the rotational speed of the wheels will equal the advancing speed of the carriage which is supported by the wheels. 

Claim limitation “actuating device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification refers to an “actuating means” without providing disclosure of what structure performs the actuating. As such, the disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 Kwan (KR101755004B1) discloses wrapping machine (Fig. 2) movable around a load (P) to wrap the latter with a film of plastic material, comprising: 
- a carriage (110) provided with a plurality of supporting wheels (115, 116) and a guiding bar (114) usable by the operator to push and direct said carriage (110) at least along a wrapping path (arrows Fig. 8) around said load (P); 
- a column (120) fixed to said carriage (110) and slidably supporting an unwinding unit (130) for dispensing said film; 
- an actuating means (141) device for moving said unwinding unit (130) along said column (120) with a specific movement speed (corresponding to the speed of the actuating means 141); characterized in that it comprises: 

However, Kwan does not expressly disclose a first sensor means device associated with at least one wheel of said plurality of wheels for detecting and measuring a rotation speed of said wheel; a control unit for receiving a signal related to said rotation speed from said first sensor means device and calculating an advancing speed of said carriage along said wrapping path and for controlling said actuating means device so as to adjust said movement speed of said unwinding unit as a function of said advancing speed so as to wrap said load with a defined wrapping configuration.

Where to the best of the Examiner’s understanding the claimed control unit controls the movement speed of the actuating device according to the speed of the carriage. 

The Prior Art has examples of sensors associated with rotational devices that signal a control unit to adjust the movement speed of an unwinding unit: 

Lancaster US 20160096645; par 3, 55, 62, 73


The Prior Art also has examples of sensors associated with wheels to measure the rotation speed and sending signals to a control unit. 

LUCIANO WO2013050832A1

However the Prior Art does not teach a first sensor means device associated with at least one wheel of said plurality of wheels for detecting and measuring a rotation speed of said wheel; a control unit for receiving a signal related to said rotation speed from said first sensor means device and calculating an advancing speed of said carriage along said wrapping path and for controlling said actuating means device so as to adjust said movement speed of said unwinding unit as a function of said advancing speed so as to wrap said load with a defined wrapping configuration in addition to the limitations recited in Claim 1 and according to the best of the Examiner’s understanding of the claims.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731